Citation Nr: 0701151	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-14 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for degenerative disc 
disease at L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	Jeany Mark - Private Attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1965 until 
October 1968.  

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Court of Appeals for Veterans Claims (Court) issued an 
order following a joint motion for remand in April 2006, 
directing that an examination of the veteran's back 
disability with an accompanying etiology opinion be provided. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination by a person with appropriate 
medical expertise, who should be asked to 
review the veteran's claims file, 
including service medical records, and 
then opine whether it is at least as 
likely as not (a 50 percent probability or 
greater) that the veteran's degenerative 
disc disease at L4-5 and L5-S1 is the 
result of his military service.  Any 
opinion rendered should be supported by a 
complete rationale, with appropriate 
reference to the veteran's documented 
medical history.  The examiner should also 
specifically address the November 2006 
opinion of Dr. Ali.  

2.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



